Citation Nr: 0417047	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-15 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an effective date earlier than June 28, 2002, 
for the assignment of a 40 percent evaluation for hearing 
loss. 



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1964, 
and from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran submitted several articles on hearing loss in 
March 2004.  The veteran's representative waived his right to 
have this new evidence initially considered by the RO in a 
statement dated in May 2004. 

The Board further notes that the veteran has attempted to 
raise the issue of entitlement to a rating in excess of 40 
percent for bilateral hearing loss.  As there has thus far 
been no adjudication of this issue, the Board has no 
jurisdiction of the issue and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On June 28, 2002, the veteran's claim for an increased 
rating for service-connected bilateral hearing loss was 
received by the RO.

2.  Based on findings at an August 2002 VA examination 
showing the condition had worsened, the RO increased the 
rating for bilateral hearing loss to 40 percent, effective 
from June 28, 2002.

3.  It is not factually ascertainable that the veteran's 
bilateral hearing loss increased to the 40 percent level on 
any date within the year preceding receipt of the claim on 
June 28, 2002.


CONCLUSION OF LAW

Entitlement to an effective date earlier than June 28, 2002, 
for a disability evaluation of 40 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.

By virtue of the information contained in the discussion in 
the August 2002 rating decision, and the March 2003 statement 
of the case, the veteran and his representative were notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.

The United States Court of Appeals for Veterans Claims held 
that VA must provide notice of what is needed to support a 
claim prior to an initial unfavorable RO decision.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  With respect 
to the timing of the notice provisions, the Board notes that 
the appellant filed his claim for an increased rating in June 
2002.  He was provided with a VCAA letter with regard to his 
increased rating claim in July 2002.  Subsequent to the VCAA 
notification, by rating action in August 2002, an increased 
rating was granted for a bilateral hearing loss and an 
evaluation of 40 percent was assigned from June 28. 2002. 

The VCAA letter of July 2002 did not notify the veteran of 
the evidence needed to substantiate entitlement to an earlier 
effective date for an increased rating.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
cf. Huston v. Principi, 17 Vet. App. 195, 202 (2003).  The 
Board is bound by the General Counsel's holding.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  By a 
letter dated in July 2002, the veteran informed the RO that 
he had no additional evidence to submit.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).  The actual payment of benefits begins 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31. 

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a).  A "claim" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  "Date of receipt" means the date on which a claim, 
information or evidence was received by the VA.  38 C.F.R. § 
3.1(r).  See also Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

If a claim for disability compensation has been granted with 
respect to service connection, but disallowed as 
noncompensable, certain medical evidence received by VA, 
which evidences "a reasonable probability of entitlement to 
benefits," may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  38 
C.F.R. § 3.157(b).

Service connection was granted for a bilateral hearing loss 
in a July 1970 rating decision.  The hearing loss disability 
was assigned a noncompensable (0 percent) rating effective 
from August 4, 1969. 

In March 1996, the veteran fled a claim for an increase in 
his hearing disorder.  By rating action in May 1996, an 
increase in his rating was denied.

There is no further correspondence or medical evidence added 
to the claims file until the veteran filed a new claim for an 
increase in his bilateral hearing loss disorder in a letter 
received at the RO on June 28, 2002.

In July 2002, the RO requested the veteran to provide 
information as to any evidence that might support his claim.  
The veteran responded later that month that he had no 
additional evidence.

The veteran was accorded an examination for disability 
evaluation purposes in August 2002.  Pure tone thresholds, in 
decibels in the 1000, 2000, 3000, and 4000 Hz ranges were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
80
80
85
LEFT
60
80
80
80

Average pure	tone thresholds were 76.25 db for the right 
ear, and 75 db for the left ear.  Speech audiometry revealed 
speech recognition ability of 55 percent bilaterally.  The 
diagnosis was moderate to severe sensorineural hearing loss 
in both ears.

An August 2002 rating decision increased the noncompensable 
rating for bilateral hearing loss to 40 percent.  The RO 
assigned an effective date of June 28, 2002, for the 40 
percent evaluation for bilateral hearing loss.  That date was 
the date of claim for an increased evaluation for the 
veteran's service-connected disability.  

As noted an effective date for the 40 percent evaluation, 
earlier than the date of claim, may be granted only if it was 
factually ascertainable within the year prior to June 28, 
2002, that an increase in disability had occurred.  In this 
case, the 40 percent evaluation was not granted on the basis 
of any evidence dated prior to June 28, 2002, but rather on 
the findings of an August 2002 VA examination.  The record 
does not contain any medical evidence or other evidence 
pertaining to bilateral hearing loss in the year prior to 
June 28, 2002, the date of claim for increase.  Therefore, by 
regulation, the effective date of the increased rating can be 
no earlier than the date of claim, June 28, 2002.  
Entitlement to an earlier effective date is not established.  
38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date prior to June 28, 2002, for 
a 40 percent disability evaluation for bilateral hearing loss 
is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and mateial 
evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



